306 U.S. 117 (1939)
FIRST CHROLD CORPORATION
v.
COMMISSIONER OF INTERNAL REVENUE.
No. 385.
Supreme Court of United States.
Argued January 6, 1939.
Decided January 30, 1939.
CERTIORARI TO THE CIRCUIT COURT OF APPEALS FOR THE THIRD CIRCUIT.
Mr. John E. McClure, with whom Mr. Robert N. Miller was on the brief, for petitioner.
Solicitor General Jackson, Assistant Attorney General Morris, and Messrs. Sewall Key, Paul A. Freund, and Morton K. Rothschild submitted for respondent.
*118 MR. JUSTICE ROBERTS delivered the opinion of the Court.
This case presents the same question as that involved in No. 328, Helvering v. R.J. Reynolds Tobacco Co., ante, p. 110. Certiorari was granted because of a conflict in the decisions below. The statutory provision under which this case arises is § 22 (a) of the Revenue Act of 1932, which is the same as the corresponding section of the Revenue Act of 1928. The regulations, original and amended, have the same relation to this controversy as to that in No. 328. The Board of Tax Appeals sustained a determination of a deficiency in the petitioner's tax for the calendar year 1933 and the Circuit Court of Appeals affirmed the Board's ruling.[1]
For the reasons given in No. 328 the judgment must be
Reversed.
NOTES
[1]   97 F.2d 22.